Detailed Action
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as detailed infra.
A later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed original application No. 61/488,297 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Specifically, the original disclosure does not appear support the following subject matter as recited in claim 1, respectively:
a communication circuit configured to communicate the digital data transmission directly to a local Internet access routing device, the digital data transmission configured for transmission over the Internet from the local Internet access routing device to the video game server operating to receive the digital representation of the game command and use the game command as input to a video game executed by the video game server, the video game server generating a stream of audio and video of the video game for transmission to a display device, wherein said game command is for controlling interactivity represented in said stream of audio and video of the video game transmitted to the display device

Accordingly, the original disclosure does not appear support the subject matter as recited in claims 1 and 11.  The remaining claims are rejected for incorporating this error from their respective parent claims through dependency. 
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains matter not disclosed as listed supra.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)as being anticipated by Brass Monkey (as evidenced by “Conference TV: Flash and the City - Brass Monkey, Seriously Fun Control” at YouTube.com) (“BM”).
Regarding claim 1, BM discloses a controller, comprising at least one control configured for manipulation by a game player to enter a game command (p. 1), a control circuit configured to generate a digital representation of the game command (p. 1), logic configured to generate a digital data transmission that includes the digital representation of the game command (p. 1), the digital data transmission associated with a network address of a processing entity associated with a video game server that receives the digital data transmission (p. 2), and a communication circuit configured to communicate the digital data transmission directly to a local Internet access routing device the digital data transmission configured for transmission over the Internet from the local Internet access routing device to the video game server operating to receive the digital representation of the game command and use the game command as input to a video game executed by the video game server (p. 2), the video game server generating a stream of audio and video of the video game for transmission to a display device, wherein said game command is for controlling interactivity represented in said stream of audio and video of the video game transmitted to the display device (p. 3).
Regarding claim 2, BM discloses wherein the communication circuit is configured to communicate the digital data transmission over a wireless connection to the local Internet access routing device (p.4).
Regarding claim 3, BM discloses wherein the wireless connection is either a Wi- Fi connection or a Bluetooth connection (p.4).
Regarding claim 4, BM discloses wherein the local Internet access routing device is a router, or a switch, or a modem, or a device for connecting to the router or the switch or the modem, or a device for connecting the display device to the router or the switch or the modem (p. 4).
Regarding claim 5, BM discloses wherein the controller is associated with the display device at the video game server to correlate said game command and other game commands during a session to the display device (p. 1).
Regarding claim 6, BM discloses wherein an identifier of the controller is associated with an identifier for the display device at the video game server (p. 4).
Regarding claim 7, BM discloses wherein the communication circuit is configured to exchange a wireless communication from the display device including a network address of the display device, the communication circuit configured to communicate the network address of the display device to the video game server (p. 4).
Regarding claim 8, BM discloses wherein the local Internet access routing device is separate from the display device (p. 2).
Regarding claim 9, BM discloses wherein a network segment between the controller and the local Internet access routing device is different from a network segment between the display device and the local Internet access routing device (p. 2).
Regarding claim 10, BM discloses wherein the game command is associated to the controller at the video game server and the display device is associated to the controller at the video game server such that said stream of audio and video for the video game is transmitted to the display device (p. 3), and such that said controlling interactivity represented in said stream of audio and video transmitted to the display device enables playing of the video game using the controller while showing progress of the playing on the display device (p. 3).
Regarding claim 11, BM discloses wherein said game command is transmitted to the video game server over the internet independently from said stream of audio and video transmitted to the display device (p. 4).
Regarding claim 12, BM discloses wherein the display device is correlated with the controller (p. 1).
Regarding claim 14, BM discloses wherein the game command and other game commands from the controller are associated to the stream of audio and video of the video game when presented on the display device (p. 1).
Regarding claim 15, BM discloses wherein the game command is one of a plurality of game commands during a session of access to the video game server (p. 5), and said game command includes control information for making selections of games and/or options via one or more interfaces provided by the video game server (p. 5) and further includes game inputs for controlling interactivity with the video game or another video game selected for streaming play via the controller (p. 4).
Regarding claim 17, BM discloses a control activatable to cause posting of a portion of said audio and/or video of the video game to a website (p. 6).
Regarding claim 18, BM discloses wherein the portion of said audio and/or video of the video game is live (p. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over BM in view of Danieli et al (US 2006/00587103 A1).
Regarding claim 16, Danieli suggests—where BM does not disclose—wherein the video game server encodes audio and video of the video game into a compressed format to generate said stream of audio and video of the video game (¶ [0054]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of BM and Danieli in order to save bandwidth and improve performance.
Regarding claim 19, Danieli suggests—where BM does not disclose—wherein the portion of said audio and/or video of the video game is recorded (¶ [0054]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of BM and Danieli in order to share gameplay experiences with friends and family members.
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over BM in view of Seabolt et al (US 2014/0179412 A1).
Regarding claim 20, Seabolt suggests—where BM does not disclose—wherein the website is a social networking website (Abstract).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of BM and Danieli in order to share gameplay experiences with friends and family members.

Response to Arguments
Applicant’s arguments regarding the applicability of the AIA  provisions to this case are persuasive.  Accordingly, the rejections of prior office action are withdrawn and new rejections under the pre-AIA  first to invent provisions are set forth supra.
Applicant’s arguments regarding the derivation of the instant subject matter from provisional application 61/488,297 are, respectfully, not persuasive because Examiner is unable to match the limitations of the claims to corresponding portions of the parent application.  Most notably, Examiner cannot locate support for the limitation
a communication circuit configured to communicate the digital data transmission directly to a local Internet access routing device, the digital data transmission configured for transmission over the Internet from the local Internet access routing device to the video game server operating to receive the digital representation of the game command and use the game command as input to a video game executed by the video game server, the video game server generating a stream of audio and video of the video game for transmission to a display device, wherein said game command is for controlling interactivity represented in said stream of audio and video of the video game transmitted to the display device

as noted supra.  Applicant’s cooperation is respectfully requested in matching the limitations of the claims to corresponding portions of the parent application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715